NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0037n.06

                                            No. 12-3615                                 FILED
                                                                                     Jan 07, 2013
                             UNITED STATES COURT OF APPEALS                   DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )      STATES DISTRICT COURT FOR
                                                      )      THE NORTHERN DISTRICT OF
ANTHONY L. JERDINE,                                   )      OHIO
                                                      )
       Defendant-Appellant.                           )



       Before: MARTIN and SUTTON, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Anthony L. Jerdine, proceeding pro se, appeals his judgment of conviction

and sentence.

       On February 8, 2012, Jerdine pleaded guilty to two counts of conspiracy to commit bank

fraud, two counts of bank fraud, and nine counts of money laundering. Pursuant to a written plea

agreement, Jerdine preserved his ability to argue on appeal that his right to a speedy trial under the

Speedy Trial Act and the Constitution was violated. The district court sentenced Jerdine to 100

months of imprisonment and five years of supervised release. He was also ordered to pay

$1,340,099 in restitution. Jerdine chose to proceed pro se in the district court and has not requested

the appointment of counsel before this Court.

       On appeal, Jerdine argues that the district court erred by concluding that the government had

not violated his right to a speedy trial and due process rights. He asserts that his right to a speedy



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                              No. 12-3615
                                                  -2-

trial was violated because: (1) the thirty-nine-month delay between his indictment and his plea was

“uncommonly long;” (2) the delay was due exclusively to the government’s and the district court’s

actions and inactions; (3) he asserted his right to a speedy trial as early as January 5, 2009; and (4)

the delay prejudiced his ability to prepare for trial and was caused by the government’s desire to

force him to plead guilty. Jerdine argues that the government violated his due process rights by

withholding exculpatory evidence and subjecting him to a lengthy pretrial detention. Jerdine states

that the remedy for the speedy trial violation is the dismissal of the indictment with prejudice.
          “In determining whether a defendant’s right to a speedy trial has been violated, [we] review[]

questions of law de novo and questions of fact under the clearly erroneous standard.” United States

v. Robinson, 455 F.3d 602, 607 (6th Cir. 2006). We balance four factors in evaluating a speedy trial

claim: (1) the length of the delay; (2) the reason for the delay; (3) the defendant’s assertion of his

right to a speedy trial; and (4) the prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530

(1972).

          Jerdine has not established that a balancing of these factors weighs in his favor. See United

States v. Schreane, 331 F.3d 548, 553 (6th Cir. 2003). Although the lengthy delay in Jerdine’s case

warrants a review of each of the Barker factors, see United States v. Cope, 312 F.3d 757, 777–78

(6th Cir. 2002), he has not established that his right to a speedy trial was violated.
          The reason for the delay was justified. Contrary to Jerdine’s arguments, the delay was largely

due to the district court’s need to address more than 100 of his pro se pleadings and his interlocutory

appeals seeking release from detention. A defendant’s pretrial motions toll the running of the speedy

trial clock. United States v. Sobh, 571 F.3d 600, 604 (6th Cir. 2009). In addition, stand-by counsel

agreed to continue the trial date beyond the speedy trial limit. Jerdine stated in his plea agreement

that he was satisfied with stand-by counsel’s advice. Finally, the district court also granted Jerdine’s

co-defendants’ motions to continue the trial in order to prepare their defenses. The time between the

filing date of a co-defendant’s motion to continue and the date of the rescheduled trial is excludable
                                            No. 12-3615
                                                -3-

from the speedy trial time computation. United States v. Gardner, 488 F.3d 700, 718–19 (6th Cir.

2007).

         Jerdine has not alleged facts establishing that he was prejudiced. “The Supreme Court has

identified three defense interests a court should consider when determining actual prejudice in

speedy trial cases: (1) oppressive pretrial incarceration; (2) anxiety and concern of the accused; (3)

the possibility that the defense will be impaired.” Maples v. Stegall, 427 F.3d 1020, 1031 (6th Cir.

2005) (citing Barker, 407 U.S. at 532). The most serious of these factors is the last. Id. The record
indicates that Jerdine was incarcerated from the date of his arrest until his guilty plea. However, the

delay was due to Jerdine’s voluminous pro se pleadings. Any anxiety or extended detention was due

to his repeated efforts to have the charges against him dismissed prior to trial and to obtain his

pretrial release. Jerdine also fails to demonstrate that his defense was impaired due to the pretrial

delay. Although Jerdine claims that his lack of access to a law library and research materials

hindered his ability to prepare a defense, any lack of access did not prevent him from filing hundreds

of pro se pleadings challenging various aspects of the proceedings. Moreover, stand-by counsel was

available to conduct any necessary research and to contact witnesses. Jerdine has not presented any

defense, or any legal precedent, that was made unavailable to him due to the lack of access to a law

library. Under these circumstances, Jerdine was not denied his Sixth Amendment right to a speedy
trial.

         Finally, Jerdine’s guilty plea waives his right on appeal to assert any claim challenging an

alleged due process violation or a violation of Brady v. Maryland, 373 U.S. 83 (1963). A defendant

in a criminal case may waive his right to appeal his conviction and sentence, so long as the waiver

is valid. United States v. Bradley, 400 F.3d 459, 463–64 (6th Cir. 2005). Jerdine does not argue that

his plea was involuntary, and he did not reserve the right to raise these issues. Under these

circumstances, his waiver is valid, and he may not assert a due process claim on appeal. See United

States v. Murdock, 398 F.3d 491, 496–99 (6th Cir. 2005).
                                   No. 12-3615
                                       -4-

The district court’s judgment is affirmed.